DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Claims 16 and 17 are amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. The applicant argues that John does not teach using toluene at a temperature of 40 to 60° C because paragraph 0085 does not disclose the temperature. This argument is not persuasive because paragraph 0080 teaches the claimed temperature in conjunction with a suitable solvent and paragraph 085 teaches that toluene is a suitable solvent. It is further noted that claim 1 does not require either toluene or sodium hydroxide and water. Claim 1 is only limited to an aromatic solvent.
The applicant argues that Kar does not teach the claimed formula I because Kar includes a CH2-phenyl group. This argument is not persuasive because the claims are limited to a “substituted” C1 to C10 alkyl without any limitations on what is substituted. Kar teaches this limitation when the group is substituted with a phenyl.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16 and 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al (US 2012/0201863) in view of Kar et al, the article .

Regarding Claim 1:
	John teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material, said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with an aromatic solvent (organic solvent of toluene) (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with a mixture of hydrophobic (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the hydrophobic material and a residue of hydrophilic material (selectively gel the hydrophobic phase) (see para. 0041); c. separating the gel from the residue of hydrophilic material; d. heating the gel to a temperature in the range of 50-150°C (125C) (see para. 0092) to obtain the hydrophobic material and to reclaim the compound of the organogelator Formula.
	John does not teach formula 1 as claimed.
	Kar teaches an organogelator formula for oil spill clean-up (see pg. 8647, left column) comprising compound 1 as claimed (see pg. 8641, chart 1 compounds 1-5).
	John and Kar are analogous inventions in the art of separating a hydrophobic material from a hydrophilic material with an organogelator. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the gelator of John with the gelator of Kar because it is the simple substitution of one known gelator able to separate oil 

Regarding Claim 2:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the hydrophobic material is a hydrocarbon (crude oil) (see John para. 0043).

Regarding Claim 3:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the hydrophobic material is oil selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, combinations thereof (see John para. 0043).

Regarding Claim 4:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and 25hydrophilic material as claimed in claim 1, wherein the hydrophilic material is selected from the group consisting of water, polar solvents, sludge, and combinations thereof (aqueous phase with water) (see John para. 0044).

Regarding Claim 5:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the aromatic solvent is selected from the group consisting of toluene, xylene, ethylbenzene, petroleum fractions, and combinations thereof (organic solvent of toluene) (see John para. 0085).

Regarding Claim 6:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the compound of Formula I weight % in the gelator solution is in the range of 0.1-20% (1.5-5 wt%) (see John para. 0082).

Regarding Claim 7:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the mixture of hydrophobic and 10hydrophilic material is a biphasic mixture, wherein the biphasic mixture comprises of oil selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, and combinations thereof and water (see John para. 0043-0044).

Regarding Claim 9:

	John does not teach formula 1 as claimed or that the formula is contacted with a base.
	Kar teaches an organogelator formula for oil spill clean-up (see pg. 8647, left column) comprising compound 1 as claimed (see pg. 8641, chart 1 compounds 1-5) and contacting the formula with a base (sodium hydroxide) (see pg. 8640, right column last 2 lines).
	John and Kar are analogous inventions in the art of separating a hydrophobic material from a hydrophilic material with an organogelator. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the gelator of John with the gelator of Kar because it is the simple substitution of one known gelator able to separate oil from water with another known gelator able to separate oil from water, obviously resulting in the gelation of the hydrophobic phase with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved 

Regarding Claim 10:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 9, wherein the hydrophobic material is a hydrocarbon (crude oil) (see John para. 0043).

Regarding Claim 11:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 9, wherein the hydrophobic material is oil selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, combinations thereof (see John para. 0043).

Regarding Claim 12:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and 25hydrophilic material as claimed in claim 9, wherein the hydrophilic material is selected from the group consisting of water, polar solvents, sludge, and combinations thereof (aqueous phase with water) (see John para. 0044).

Regarding Claim 13:


Regarding Claim 14:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 9, wherein the compound of Formula I weight % in the gelator solution is in the range of 0.1-20% (1.5-5 wt%) (see John para. 0082).

Regarding Claim 15:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 9, wherein the mixture of hydrophobic and 10hydrophilic material is a biphasic mixture, wherein the biphasic mixture comprises of oil selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, and combinations thereof and water (see John para. 0043-0044).

Regarding Claim 16:
	John teaches the process for separating an oil from a mixture of oil and water, said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with toluene (organic solvent of toluene) (see para. 0085) at a temperature in the range of 40-90°C 
	John does not teach formula 1 as claimed or the weight ratio of the formula to the toluene. John further teaches that the gelation concentration is dependent on the gelator and solvent (see para. 0082).
	Kar teaches an organogelator formula for oil spill clean-up (see pg. 8647, left column) comprising compound 1 as claimed (see pg. 8641, chart 1 compounds 1-5).
	John and Kar are analogous inventions in the art of separating a hydrophobic material from a hydrophilic material with an organogelator. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the gelator of John with the gelator of Kar because it is the simple substitution of one known gelator able to separate oil from water with another known gelator able to separate oil from water, obviously resulting in the gelation of the hydrophobic phase with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). It would have been obvious to one skilled in the art to adjust the weight ratio of formula 1 to toluene to 1:99 because the weight ratio is a known result effective variable 

Regarding Claim 18:
	John teaches the process for separating oil from a mixture of oil and water (see para. 0043-0045), said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with a solvent (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with a mixture of hydrophobic (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the hydrophobic material and a residue of hydrophilic material (selectively gel the hydrophobic phase) (see para. 0041); c. separating the gel from the residue of hydrophilic material; d. heating the gel to a temperature in the range of 50-150°C (125C) (see para. 0092) to obtain the hydrophobic material and to reclaim the compound of the organogelator Formula.
	John does not teach formula 1 as claimed or that the formula is contacted with sodium hydroxide.

	John and Kar are analogous inventions in the art of separating a hydrophobic material from a hydrophilic material with an organogelator. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the gelator of John with the gelator of Kar because it is the simple substitution of one known gelator able to separate oil from water with another known gelator able to separate oil from water, obviously resulting in the gelation of the hydrophobic phase with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). 

Regarding Claim 19:
	John teaches the process for containing oil spillage, said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with an aromatic solvent (organic solvent of toluene) (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with spilled oil on a surface (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the oil (selectively gel the hydrophobic phase) (see para. 0041) on the surface (interface) (see para. 0044), wherein the spilled oil is selected from the group of synthetic oil, natural oil, crude oil, fuel oil, petroleum fractions, combinations thereof; 
	John does not teach formula 1 as claimed.
	Kar teaches an organogelator formula for oil spill clean-up (see pg. 8647, left column) comprising compound 1 as claimed (see pg. 8641, chart 1 compounds 1-5).
	John and Kar are analogous inventions in the art of separating a hydrophobic material from a hydrophilic material with an organogelator. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the gelator of John with the gelator of Kar because it is the simple substitution of one known gelator able to separate oil from water with another known gelator able to separate oil from water, obviously resulting in the gelation of the hydrophobic phase with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). 

Regarding Claim 20:
	John, as previously modified, teaches the process as claimed in 19, wherein the surface is land surface, sea water surface, or fresh water surface (ocean water) (see John para. 0044).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al (US 2012/0201863) in view of Kar et al, the article "Organogelation and Hydrogelation of Low- as applied to claim 1 above, and further in view of Dasgupta (US 2015/0322348).

Regarding Claim 8:
	John, as previously modified, teaches the process for separating a hydrophobic material from a mixture of hydrophobic and hydrophilic material as claimed in claim 1, wherein the mixture of hydrophobic and 15hydrophilic material is a triphasic mixture, wherein the triphasic mixture comprises of oil selected from the group of synthetic oil, natural oil, crude oil (see John para. 0043), fuel oil, petroleum fractions, combinations thereof, water, and other materials (see John para. 0044).
	Dasgupta teaches separating a triphasic mixture of crude oil, water and sludge (see para. 0004, 0017, 0099).
	John, as previously modified, and Dasgupta are analogous inventions in separating hydrophobic and hydrophilic materials. It would have been obvious to use the method of John, as previously modified, to separate a triphasic mixture of crude oil, water and sludge, as disclosed by Dasgupta, because through routine experimentation one skilled in the art would have found appropriate uses for a known method of separation that allows for the recovery of the oil phase. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al (US 2012/0201863) in view of Kar et al, the article "Organogelation and Hydrogelation of Low-molecular weight Amphiphilic Dipeptides: pH Responsiveness in Phase-Selective Gelation and Dye Removal,” and Dasgupta (US 2015/0322348).

Regarding Claim 17:
	John teaches the process for separating an oil from a mixture of oil and water, said process comprising the steps of:  a. contacting a compound of an organogelator Formula, with toluene (organic solvent of toluene) (see para. 0085) at a temperature in the range of 40-90°C (40-60) to obtain a gelator solution (see para. 0080); b. contacting the gelator solution with a mixture of hydrophobic (crude oil) (see para. 0043) and hydrophilic material (aqueous phase with water) (see para. 0044) to obtain a gel comprising the hydrophobic material and a residue of hydrophilic material (selectively gel the hydrophobic phase) (see para. 0041); c. separating the gel from the residue of hydrophilic material; d. heating the gel to a temperature in the range of 50-150°C (125C) (see para. 0092) to obtain the hydrophobic material and to reclaim the compound of the organogelator Formula.
	John does not teach formula 1 as claimed, the weight ratio of the formula to the toluene, or that the mixture includes sludge. John further teaches that the gelation concentration is dependent on the gelator and solvent (see para. 0082).
	Kar teaches an organogelator formula for oil spill clean-up (see pg. 8647, left column) comprising compound 1 as claimed (see pg. 8641, chart 1 compounds 1-5).

	Dasgupta teaches separating a triphasic mixture of crude oil, water and sludge (see para. 0004, 0017, 0099).
	John, as previously modified, and Dasgupta are analogous inventions in separating hydrophobic and hydrophilic materials. It would have been obvious to use the method of John, as previously modified, to separate a triphasic mixture of crude oil, water and sludge, as disclosed by Dasgupta, because through routine experimentation one skilled in the art would 
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778